At the general term held in the first department, in April 1871, the case came before the court for argument, on the appeal. And it appearing that the case arose, and the proofs were all taken, before the act of the legislature of this State, of April 26,1870, (Laws of 1870, p. 881,) was passed, although the argument at special term was had subsequently,
The Court decided, orally, that the act of 1870 did not apply to or affect the case, in any manner; and that therefore the order below should have been to vacate the assessment, entirely, instead of modifying it.
The order appealed from was therefore reversed, and the assessment vacated.
Ingraham, P. J., and Cardozo and Geo. G. Barnard, Justices.]